              Case 8:15-cv-03063-PWG Document 39 Filed 01/24/19 Page 1 of 2


                                         DEDDEH ANSUMANA JONES
                                    (Admitted Only to Practice Law in Maryland)
                                                  Attorneys at Law
                                                  P.O. Box 30141
                                               Washington, DC 20030
                                                   (202) 695-2035
Sent Via ECF
The Honorable Paul W. Grimm,
United States District Judge
United States District Court For the District of Maryland
6500 Cherrywood Lane Suite 465A
Greenbelt, MD 20770

Re: Juan Flores, et al. v. Environmental Trust Solutions, Inc., et al. (Case No.: 08:15-cv-03063-PWG)

To the Honorable Paul G. Grimm:

Pursuant to this Honorable Court’s case management order, Defendants seek to request a pre-motion conference
with the Court regarding filing a Motion to Dismiss with prejudice under Fed. R. Civ. P. 12(B) or, alternatively,
asks this Court to Dismiss this case with prejudice and costs for lack of prosecution, as required by the Federal
Rules of Civil Procedure and this Court’s Local Rules. See Fed. R. Civ. P. 41(b); Loc. R. 103.8(b).

Plaintiffs have repeatedly failed effect of service in accordance with Fed. R. Civ. P 12(A) and this Court’s Orders,
ECF 31, 35.

On May 16, 2018, this Court gave the Plaintiffs THIRTY (30) days to properly effect service of process on
Defendant ETS and plainly “CAUTIONED that failure to do so may result in the dismissal of this case in its
entirety for failure to prosecute.” See ECF 31, p. 17.

On September 17, 2018, Plaintiffs filed their alleged proof of service just over THREE (3) months after the
deadline to effect service was set for June 15, 2018. ECF 32. And on that same day, Plaintiffs file their request
for Entry of Default.

Defendants immediately challenged service filing an affidavit indicating that ETS’ resident agent was not served
on June 15, 2018. Although not dispositive, Plaintiffs proffered a proof of service filing with several
discrepancies: the Defendants address was spelled incorrectly, the wrong box checked off as mentioned by the
Court, the signature was indistinguishable, and there was no additional information identifying who was served
and when it occurred. Also, it is important to note that Plaintiffs had several alternative methods and sufficient
time to effect service on the Defendant ETS. Yet, Plaintiffs waited or delayed filing their alleged proof of service
over 3 months after the deadline only to eagerly file another entry of default.

Although not required, it is also important to note that at no point has Plaintiff addressed any of Defendants
arguments regarding the merits of this case proffered in Defendants’ Motion to Vacate.

As for extension of time request, opposing counsel’s reasons were entirely unrelated and irrelevant to the task at
hand which was to provide proof of service. Opposing counsel has been the counsel of record on this case since
the beginning and was well aware of the language barrier between him and Plaintiffs. The fact that opposing
counsel wished to refer the case to another attorney does not negate his responsibility and liability for filing the
proof of service.


                                                    Page 1 of 2
              Case 8:15-cv-03063-PWG Document 39 Filed 01/24/19 Page 2 of 2

Yet in still, this Honorable Court, in fairness and equity, gave Plaintiffs 30 days to file proof of service and then
gave Plaintiffs an additional 14 days to comply with its Order. But instead of complying with the Order, Plaintiffs
have requested a voluntary dismissal without prejudice, exactly one day before the extended deadline to file proof
of service expires.

This Court gave “Plaintiffs one final opportunity to provide proof of service as to ETS” and “cautioned that,
should [Plaintiffs] fail to do so, their claims against ETS [would] be dismissed with prejudice, as their repeated
failures to show proper service indicate a lack of diligence in prosecuting their case, as required by the Federal
Rules of Civil Procedure and this Court’s Local Rules.” See ECF 35, p. 16 (emphasis added).

Plaintiffs have been diligent in filing multiple Motions for Entry of Default, yet have not been diligent in their
responsibility to fundamentally effect service after having ample and sufficient opportunity to do so. Plaintiffs’
Line Dismissing Complaint Against Environmental Trust Solutions, Inc. Without Prejudice is an attempt to
negate their liability in failing to effect service on the Defendant ETS and to circumvent the doctrine of res
judicata after being warned twice by this Court and given the grace of additional time to comply with this Court’s
Order.

On the first occasion, this Court cautioned Plaintiffs without the explicit warning of dismissal with prejudice. See
ECF 31, p. 17. On the second occasion, this Court cautioned Plaintiffs with explicit warning of dismissal with
prejudice if they failed to comply with its Order, even before granting Plaintiffs the extension of time to file proof
of service. See ECF 35, p. 3.

Moreover, there is a pending appeals case in the Court of Special Appeals of Maryland regarding the denial of
Defendants’ Motion to Dismiss the Circuit Court’s grant of this Court’s default judgment and award of attorneys’
fees. The brief for Appellants-Defendants is due January 28, 2019 and an extension of time to file Appellants-
Defendants brief has already been granted once. However, this Court’s prompt decision on the motion to dismiss
with prejudice would render the appeal moot.

As such, since Plaintiffs have repeatedly failed to effect proof of service as Ordered by this Court, Defendants
seek permission to file a Motion to Dismiss with Prejudice or asks this Court to grant a dismissal of this case with
prejudice and costs for lack of prosecution against all Defendants, barring Plaintiffs from amending the complaint.


Dated: 01/24/2019                                 Respectfully submitted,

                                                  /s/ Deddeh Ansumana Jones
                                                  Deddeh Ansumana Jones, Esq. (Bar No. 19509)
                                                  P.O. Box 30141
                                                  Washington, DC 20030
                                                  Email: deddeh.jones@gmail.com
                                                  Tel.: (202) 695-2035
                                                  Fax: (202) 478-2817

                                                  Counsel for Defendants
                                                  Environmental Trust Solutions, Inc.,
                                                  Mr. Bodger Johnson, and
                                                  Mrs. Gbomai Bestman-Johnson


                                                     Page 2 of 2
